Case 2:17-cv-07083-RGK-MRW Document 396-1 Filed 10/24/18 Page 1 of 5 Page ID
                                #:19995


  1   VINCENT J. BELUSKO (CA SBN 100282)
      VBelusko@mofo.com
  2   HECTOR G. GALLEGOS (SBN 175137)
      HGallegos@mofo.com
  3   JONATHAN M. SMITH (CA SBN 292285)
      JonathanSmith@mofo.com
  4   MORRISON & FOERSTER LLP
      707 Wilshire Boulevard
  5   Los Angeles, California 90017-3543
      Telephone: 213.892.5200
  6   Facsimile: 213.892.5454
  7   JACK W. LONDEN (CA SBN 85776)
      JLonden@mofo.com
  8   DIANA B. KRUZE (CA SBN 247605)
      DKruze@mofo.com
  9   SHAELYN DAWSON (CA SBN 288278)
      Shaelyndawson@mofo.com
 10   MORRISON & FOERSTER LLP
      425 Market Street
 11   San Francisco, California 94105-2482
      Telephone: 415.268.7000
 12   Facsimile: 415.268.7522
 13   Attorneys for Defendants
      NIKON CORPORATION and NIKON INC.
 14
                              UNITED STATES DISTRICT COURT
 15
                             CENTRAL DISTRICT OF CALIFORNIA
 16
                                          WESTERN DIVISION
 17
 18
      CARL ZEISS AG and ASML                    Case No. 2:17-cv-07083 RGK (MRWx)
 19   NETHERLANDS, B.V.,
                                                MEMORANDUM OF POINTS AND
 20                        Plaintiffs,          AUTHORITIES IN SUPPORT OF
                                                DEFENDANTS’ MOTION IN
 21          v.                                 LIMINE NO. 11 REGARDING
                                                LATE-DISCLOSED AND
 22                                             PREJUDICIAL CAMERA
      NIKON CORPORATION, SENDAI
 23   NIKON CORPORATION, and                    Date:        November 6, 2018
      NIKON INC.,                               Time:        9:00 a.m.
 24                                             Courtroom:   850, 8th Floor
                           Defendants.
 25                                             Hon. R. Gary Klausner

 26
 27
 28
      DEFS.’ MOTION IN LIMINE NO. 11
      CASE NO. 2:17-CV-07083 RGK (MRWX)
      la-1400482
Case 2:17-cv-07083-RGK-MRW Document 396-1 Filed 10/24/18 Page 2 of 5 Page ID
                                #:19996


  1   I.     INTRODUCTION
  2          Nikon moves to exclude Plaintiffs’ “new” ZX1 camera. Plaintiffs failed to
  3   disclose the new ZX1 camera until after the close of both fact and expert discovery,
  4   only making it available for inspection just weeks before trial. This last-minute
  5   disclosure is highly prejudicial to Nikon, depriving it of the ability to question
  6   Plaintiffs’ fact and expert witnesses about the camera and discovery what features it
  7   allegedly possesses (or does not possess). Plaintiffs tried to pull the same stunt in
  8   the 3221 trial, disclosing the last version of the camera just days before that trial.
  9   The Court properly excluded Plaintiffs’ camera in the last trial for a similar failure
 10   to disclose, and should reach the same result here.
 11   II.    FACTUAL BACKGROUND
 12          Fact discovery in this matter closed on August 8, 2018. Opening expert
 13   reports were due on August 8, 2018, and rebuttal reports were due on August 31,
 14   2018. Expert discovery, including all expert depositions, closed on September 18,
 15   2018. Motions in limine were due on September 21, 2018, and oppositions were
 16   due on October 12, 2018.
 17          On October 15, three days after motion in limine briefing and just three
 18   weeks away from trial, Plaintiffs sent Nikon a letter noting that “the following
 19   [ZX1] physical camera is available for inspection in our San Diego office.”
 20   (Declaration of Shaelyn Dawson in Support of Nikon’s Mot. in limine No. 11
 21   (“Dawson Decl.”) Ex. 1.) The following day, Nikon responded that “[t]his Zeiss
 22   ZX1 camera was never produced during fact or expert discovery. Nor was it
 23   produced before the parties’ motions in limine [were due], prejudicing Nikon’s
 24   ability to move to exclude it. Nikon thus objects to this late disclosure as it is
 25   highly prejudicial.” (Id. Ex. 2.) Nikon had no opportunity to conduct fact
 26   discovery concerning the ZX1 camera and no opportunity to conduct expert
 27   discovery concerning this camera. Nikon was unable to question any of Plaintiffs’
 28   fact witnesses about it. Accordingly, Nikon now moves to exclude this prejudicial
      DEFS.’ MOTION IN LIMINE NO. 11                1
      CASE NO. 2:17-CV-07083 RGK (MRWX)
      la-1400482
Case 2:17-cv-07083-RGK-MRW Document 396-1 Filed 10/24/18 Page 3 of 5 Page ID
                                #:19997


  1   and late disclosure.
  2   III.   ARGUMENT
  3          Plaintiffs failed to disclose their ZX1 camera until the eleventh hour, and
  4   should be precluded from relying on it at trial. As a matter of fairness, the Federal
  5   Rules of Civil Procedure were designed to allow both parties to discover the other
  6   side’s facts and theories in an orderly fashion as the case progresses from fact
  7   discovery to expert discovery to trial. Accordingly, trial by ambush is antithetical
  8   to the Federal Rules. Yanikian v. Allstate Insurance Company, No. CV 16–03030–
  9   BRO (PJWx2017 WL 2999035, at *3 (C.D. Cal. June 7, 2017). Undeterred,
 10   Plaintiffs continue to rely on trial by ambush, despite being precluded from relying
 11   on a late-disclosed prototype of the ZX1 camera (the “Phoenix camera”) in the
 12   3221 case for disclosing it on the eve of trial. Just as it did in the 3221 case, Nikon
 13   requests that the Court prohibit Plaintiffs from introducing the ZX1 camera at trial.
 14          A.     Plaintiffs’ Late Disclosure Is Not Substantially Justified
 15          “If a party fails to provide information or identify a witness as required by
 16   Rule 26(a) or (e), the party is not allowed to use that information or witness to
 17   supply evidence . . . at a trial, unless the failure was substantially justified or is
 18   harmless.” Fed. R. Civ. P. 37(c)(1); see also Yeti by Molly, Ltd. v. Deckers
 19   Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001). The party facing exclusion
 20   bears the burden of proving substantial justification or harmlessness. Id. at 1107.
 21   “Rule 37 is ‘a “self-executing,” “automatic” sanction to ‘provide[] a strong
 22   inducement for disclosure of material. . . . The Ninth Circuit ‘give[s] particularly
 23   wide latitude to the district court's discretion to issue sanctions under Rule
 24   37(c)(1).’” Yanikian v. Allstate Ins. Co., No. CV 16-03030 BRO (PJWx), 2017 WL
 25   2999035, at *3 (C.D. Cal. June 7, 2017) (citation omitted). “A party need not show
 26   bad faith by the non-disclosing party to obtain an exclusionary remedy.” Copart,
 27   Inc. v. Sparta Consulting, Inc., No. 2:14-CV-00046-KJM-CKD, 2018 U.S. Dist.
 28   LEXIS 66397, at *35 (E.D. Cal. Apr. 19, 2018) (citing Yeti by Molly, Ltd., 259 F.3d
      DEFS.’ MOTION IN LIMINE NO. 11
                                                  2
      CASE NO. 2:17-CV-07083 RGK (MRWX)
      la-1400482
Case 2:17-cv-07083-RGK-MRW Document 396-1 Filed 10/24/18 Page 4 of 5 Page ID
                                #:19998


  1   at 1106).
  2          B.     Nikon Will Be Prejudiced if Plaintiffs Are Able to Introduce the
                    Late-Disclosed ZX1 Camera
  3
             Plaintiffs have attempted to intentionally sandbag Nikon (again) by
  4
      disclosing the ZX1 camera only after the close of discovery and the parties’
  5
      motions in limine were due.1 Nikon is prejudiced by this late disclosure because it
  6
      was not able to inspect the camera, question witnesses about it, or discuss the ZX1
  7
      camera in its discovery responses or expert reports.
  8
             Plaintiffs have provided no justification for their late disclosure of the
  9
      camera. While Plaintiffs claimed in an email that the ZX1 camera was only
 10
      recently released publicly, that does not excuse their delay. Plaintiffs have been in
 11
      possession of this camera themselves internally for months. In fact, Plaintiffs
 12
      attempted to introduce a physical prototype for the Phoenix camera – which was the
 13
      previous name of the ZX1 camera – in the companion 3221 trial in July of this year.
 14
      Notwithstanding the fact that Plaintiffs have had physical prototypes of the camera
 15
      since at least July, they never once made them available for inspection in this case
 16
      until just a few days ago.
 17
             The Court has already decided a similar issue in excluding Plaintiffs’ camera
 18
      from the 3221 trial. In that case, Plaintiffs disclosed their camera just a few days
 19
      before the trial and the Court excluded it. (3221 ECF No. 520-4 at 16:10-19:8.)
 20
      Plaintiffs are once again trying to sandbag Nikon, despite the fact they have clearly
 21
      had this camera since at least July and have conveniently waited until after fact
 22
      discovery, expert discovery, the exhibit list due date, and motions in limine to make
 23
      it available for inspection. The Court should not reward this sort of conduct.
 24
 25
 26          1
              During the October 22, 2018, pretrial conference, Plaintiffs asked for an
 27   additional motion in limine, and the Court allowed each party one additional motion
      in limine in response to that request.
 28
      DEFS.’ MOTION IN LIMINE NO. 11
                                                 3
      CASE NO. 2:17-CV-07083 RGK (MRWX)
      la-1400482
Case 2:17-cv-07083-RGK-MRW Document 396-1 Filed 10/24/18 Page 5 of 5 Page ID
                                #:19999


  1   IV.    CONCLUSION
  2          Plaintiffs and their witnesses and/or experts should be precluded from
  3   referring to the ZX1 camera at trial. The camera was not disclosed during fact or
  4   expert discovery and Nikon had no chance to conduct any discovery concerning
  5   this camera. Allowing Plaintiffs to introduce this camera at trial would mislead the
  6   jury and be unfairly prejudicial to Nikon. Nikon therefore requests that the Court
  7   exclude Plaintiffs’ ZX1 camera.
  8
  9
 10   Dated: October 24, 2018                Respectfully submitted,
 11                                          JACK LONDEN
                                             VINCENT J. BELUSKO
 12                                          MORRISON & FOERSTER LLP
 13
 14                                          By: /s/ Vincent J. Belusko
                                                 Vincent J. Belusko
 15
                                             Attorneys for Defendants
 16                                          NIKON CORPORATION and
                                             NIKON INC.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      DEFS.’ MOTION IN LIMINE NO. 11
                                               4
      CASE NO. 2:17-CV-07083 RGK (MRWX)
      la-1400482
